                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

 Case No.                                                                          Date
                   2:18-cv-07863-WDK-JC                                                     December 10, 2018
 Title             G and G Closed Circuit Events, LLC v. Fombona-Rios et al




 Present: The                    William D. Keller, United States District Judge
 Honorable
                 Linda Kanter                                    n/a                                   n/a
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                              n/a                                                     n/a
 Proceedings:                 (In Chambers) ORDER TO SHOW CAUSE

        The Court, on its own motion, hereby ORDERS plaintiff to show cause in writing no later
December 17, 2018 why this action should not be dismissed for lack of prosecution. As an alternative to
a written response by plaintiff, the Court will consider the filing of the following as an appropriate
response to this OSC on or before the above date:

Plaintiff filing a Motion for Entry of Default Judgment (Fed. R. Civ. P. 55(b)) as to Eric
Fombona-Rios individually doing business as Pizza Mia and Yojana Karolina Fombona
doing business as Pizza Mia

        It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time to respond. If necessary,
plaintiff must also pursue Rule 55 remedies promptly upon the default of any defendant. All stipulations
affecting the progress of the case must be approved by the Court. See Local Rule 8.3.

       No oral argument on this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of a responsive pleading or motion on or before the date upon which a
response by plaintiff is due. Plaintiff’s counsel is ordered to serve this minute order on all defendants.

         IT IS SO ORDERED.

                                                                                                   :


                                                              Initials of Preparer
                                                                                      lk



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
